Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 08/24/22.
	Claims 1, 2, 5-8 are pending.
	The Drawing and amendment to the instant specification are entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/102003.
This rejection is maintained for the reasons set forth in the Office Action mailed 05/24/22 (pages 3-4). 
Claims 1, 2, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0255605.
This rejection is maintained for the reasons set forth in the Office Action mailed 05/24/22 (pages 4-6).
Initially, note that this rejection is maintained under 103 obviousness only.
Applicant’s remarks regarding both WO ‘003 and US ‘605 have been fully considered.  It is noted that applicant has amend the instant claims to recite a specific combination of Al powder amount/particle size and glass frit amount(s) which are not anticipated by the above references.
However, as stated in the Rejections of record, both WO ‘003 and US ‘605 teach overlapping ranges for each of the instantly recited Al and glass ranges and amounts.  Accordingly, applicant’s discussion of superior/unexpected results (instant Table 1) has been carefully reviewed.  Office personnel should consider all rebuttal arguments and evidence presented by applicants. See, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687 (error not to consider evidence presented in the specification). C.f., In re Alton, 76 F.3d 1168, 37 USPQ2d 1578 (Fed. Cir. 1996).  Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901. A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997).
After careful consideration of the evidence as a whole, the examiner respectfully submits that the instant showing is not commensurate in scope with the broadly claimed paste compositions, nor is such as comparison with the closest prior art.  Specifically, the instant showing in Table 1 is limited to Al powders in combination with a single species (lead aluminum borosilicate) of glass powder and a single D50 (1.9 micron) of spherical silver powder, while the instant claims encompasses broad ranges (e.g. 70-99.5 wt% Ag) and particle sizes and numerous glass frit species, each of which are not obvious variants of the comparative species.  See In re Grasselli, 713 F.2d at 743, 218 USPQ at 778 (evidence of superior properties for sodium containing composition insufficient to establish the non-obviousness of broad claims for a catalyst with "an alkali metal" where it was well known in the catalyst art that different alkali metals were not interchangeable and applicant had shown unexpected results only for sodium containing materials); In re Greenfield, 571 F.2d 1185, 1189, 197 USPQ 227, 230 (CCPA 1978) (evidence of superior properties in one species insufficient to establish the nonobviousness of a subgenus containing hundreds of compounds); In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972) (one test not sufficient where there was no adequate basis for concluding the other claimed compounds would behave the same way).  Additionally, the prior art exemplifies compositions closer in size and amount than the provided showing of instant Table 1.  For example, Examples 1-3 (Table 3 of WO ‘003) contains paste containing aluminum powder 0.75 wt% of 2.5 micron (both particle size and wt% are within the claimed amount(s)) in combination with 4 wt% glass frit, which is closer in content to the instant claims than the 2.9 wt% glass frit comparison which appears in instant Table 1.  Accordingly, the examiner respectfully maintains the above rejections for the reasons of record.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
September 12, 2022